Citation Nr: 0015463	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  96-00 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  The propriety of the initial 30 percent evaluation 
assigned for the service-connected post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an increased (compensable) rating for the 
service-connected residuals, shell fragment wound, right 
upper extremity with retained foreign body.

3.  Entitlement to an increased rating for the service-
connected residuals, shell fragment wound, left upper 
extremity with retained foreign body, currently evaluated as 
10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for the 
service-connected residuals, shell fragment wound, left lower 
extremity with retained foreign body.  






REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  

As the first issue listed on appeal pertains to the propriety 
of the initial evaluation assigned for the service-connected 
PTSD, the Board has recharacterized the issue accordingly in 
light of the distinction noted by the United States Court of 
Appeals for Veterans Claims (Court) in the case of Fenderson 
v. West, 12 Vet. App. 119 (1999). 




REMAND

The veteran contends that he is entitled to an initial rating 
in excess of 30 percent for the service-connected PTSD.  When 
a veteran claims that a service-connected disability is more 
severely disabling than as rated, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  

In this case, the veteran has been afforded the opportunity 
to undergo VA examination for PTSD on two separate occasions:  
November 1994 and January 1999.  A review of the veteran's 
claims file demonstrates, however, that VA treatment records 
have only been obtained through August 1997.  Consequently, 
the Board finds that a contemporaneous examination of the 
veteran to determine the current severity of his PTSD, as 
well as association with the claims file of any records of 
treatment or evaluation for his PTSD would materially assist 
in the adjudication of the veteran's claim.  

Furthermore, the criteria for evaluating mental disorders 
such as the veteran's were changed, effective on November 7, 
1996.  "[W]here the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant generally applies."  White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the new regulations, the rating criteria have 
substantially changed, focusing on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment.  In Massey v. Brown, 7 Vet. App. 204 (1994), the 
Court remanded a decision of the Board as a result of the 
Board's failure to support its decision with evidence that 
correlated clearly to the schedular criteria chosen.  The 
Court held that the Board's consideration of factors which 
were wholly outside the rating criteria provided by the 
regulations was error as a matter of law.  Consequently, any 
examination conducted on remand should include a report of 
the current psychiatric symptoms and clinical findings in 
terms consistent with both the old and the new rating 
criteria.  

Furthermore, as noted hereinabove, the Court recently 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  See Fenderson.  In the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time-a practice known as "staged" rating.  The 
RO, following completion of the necessary development, should 
consider whether a "staged" rating is warranted for the 
service-connected PTSD.  

The Board further finds that, with regard to the veteran's 
claims of entitlement to increased ratings for the service-
connected shell fragment wound residuals, the veteran's 
claims are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  

As noted above, when a veteran claims that a service-
connected disability is more severely disabling than as 
rated, the claim is well grounded and VA must assist him in 
developing facts pertinent to that claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  

The veteran was most recently afforded a VA examination in 
connection with these claims in June 1999; however, the Board 
finds that the examination was inadequate due to the failure 
of the examiner to adequately address all pertinent 
disabilities and to indicate whether the veteran demonstrated 
any pain on movement, and whether there was any evidence of 
weakness, excess fatigability or incoordination on movement.  
When a medical examination report "does not contain 
sufficient detail," the adjudicator is required to "return 
the report as inadequate for evaluation purposes."  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Hence, the Board finds 
that the veteran should be afforded another VA examination in 
accordance with the procedures outlined herein.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, examination should include a medical opinion as 
to whether disability is manifested by pain with use, 
weakened movement, excess fatigability, incoordination or any 
other functionally disabling symptoms.  Additionally, and 
most importantly, this opinion should be expressed in terms 
of additional range-of-motion loss beyond that already 
demonstrated clinically.  In other words, any functional loss 
found, such as the pain complained of by the veteran, must be 
quantified as additional loss of motion.  DeLuca, supra.  

The Board further notes that the rating schedule criteria for 
evaluating muscle injuries were changed, effective on July 3, 
1997.  As noted above, "where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies."  See Karnas. 

Finally, in a November 1999 rating decision, the RO 
determined that clear and unmistakable error had not been 
committed in a rating decision of November 9, 1987, which 
denied a compensable rating for the service-connected 
residuals, shell fragment wound, right upper extremity with 
retained foreign body.  In December 1999, the veteran filed a 
timely Notice of Disagreement (NOD) with this decision; 
however, a careful review of the claims file shows that the 
RO failed to issue a Statement of the Case as to this matter. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in a case in which a veteran expressed disagreement in 
writing with an RO decision and the RO failed to issue a 
Statement of the Case, the Board should remand, not refer, 
the issue to the RO for issuance of an SOC. 

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his complaints 
regarding PTSD since service and for his 
service-connected shell fragment wound 
residuals since April 1997.  After 
securing the necessary release, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  All indicated testing should be 
conducted and the claims folder must be 
made available to the examiner for 
review.  Based on his/her review of the 
case, the examiner should enter a 
complete multiaxial evaluation, including 
a score on the Global Assessment of 
Functioning scale of Axis V along with an 
explanation of the significance of the 
assigned score.  The examiner's report 
should indicate that the claims file was 
reviewed and should describe all current 
psychiatric symptoms and clinical 
findings in terms consistent with both 
the previous and the new rating criteria, 
and a copy of the latter should be 
provided to the examiner.  All correct 
diagnoses should be set forth.  In 
addition, it is requested that the 
examiner offer an opinion as to the 
nature and extent of the social and 
industrial inadaptability caused by 
symptoms of the service-connected PTSD 
alone.  A complete rationale for all 
opinions expressed must be provided.  

3.  The veteran should be afforded VA 
examinations, to include a neurological 
examination to identify any nerve damage, 
in order to determine the nature and 
current severity of the service-connected 
shell fragment wound residuals of the 
right and left upper extremities, as well 
as the left lower extremity.  The claims 
folder should be made available to the 
examiner for review.  All indicated 
testing should be performed, including x-
ray, neurological and range of motion 
studies.  The examiner should identify 
all muscle groups affected by the 
veteran's service-connected disabilities 
and state the degree of damage caused by 
the shell fragment wounds.  All clinical 
findings should be reported in detail and 
should include a discussion of any 
painful motion, instability and degree of 
residual weakness and how it impacts on 
the function of the affected body part.  
A complete rationale for all opinions 
expressed should be provided.  

4.  After all indicated development has 
been completed satisfactorily, the RO 
should again review the veteran's claims.  
This should include consideration of the 
Court's holdings in DeLuca, Fenderson 
(staged rating) and Karnas (applying the 
most favorable of either the old or new 
rating criteria).  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.  Regardless of the outcome of 
the other issues on appeal, the RO should 
furnish the veteran an SOC as to whether 
clear and unmistakable error had been 
committed in a rating decision of 
November 9, 1987, by denying a 
compensable rating for the service-
connected residuals, shell fragment 
wound, right upper extremity with 
retained foreign body.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


